STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1580

                               State of Minnesota, ex rel.,
                             Branden Lee Pollard, petitioner,
                                        Appellant,

                                           vs.

                                      Tom Roy,
                              Commissioner of Corrections,
                                    Respondent.

                                  Filed April 11, 2016
                                       Affirmed
                                     Jesson, Judge

                               Anoka County District Court
                                File No. 02-CV-15-2514

Cathryn Middlebrook, Chief Appellate Public Defender, Kathryn J. Lockwood, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Rachel E. Bell, Kelly S. Kemp, Lisa Cherie Netzer, Assistant Attorneys General, St. Paul,
Minnesota (for respondent)

         Considered and decided by Kirk, Presiding Judge; Peterson, Judge; and Jesson,

Judge.

                                    SYLLABUS

         Under Minn. Stat. § 609.3455, subd. 6 (Supp. 2005), an offender’s conditional-

release term is not reduced by the time that the offender is incarcerated during the

supervised-release term.
                                      OPINION

JESSON, Judge

       Appellant challenges the district court’s decision denying his petition for a writ of

habeas corpus, arguing that he is entitled to have his ten-year conditional-release term

reduced by the final one-third of his executed sentence. Appellant served his entire

executed sentence in prison pursuant to a concurrent sentence. Because we conclude that,

under section 609.3455, subdivision 6, time “served on supervised release” refers to time

spent by the offender in the community, we affirm.

                                         FACTS

       On February 1, 2008, appellant Branden Lee Pollard was sentenced to 60 months in

prison for first-degree aggravated robbery.      While Pollard was incarcerated for the

aggravated-robbery offense, DNA evidence connected him to a June 2006 sexual assault.

Pollard was charged with two counts of third-degree criminal sexual conduct.            On

August 17, 2010, Pollard was convicted on one of these counts and sentenced to a 28-

month prison term.      The district court ordered the 28-month prison term served

concurrently with the aggravated-robbery sentence, and, because Pollard had been in prison

for the aggravated-robbery offense since February 1, 2008, the district court awarded him

credit for 28 months served. Pollard’s sentence for the criminal-sexual conduct offense

also included a ten-year term of conditional release.

       The Minnesota Department of Corrections (the DOC) determined that Pollard’s 28-

month executed sentence began April 28, 2008 and ended August 17, 2010. The DOC also

determined that Pollard’s conditional-release term began to run the day after expiration of


                                             2
his executed sentence. The DOC therefore informed Pollard that his conditional-release

term would expire on August 17, 2020.1

       Pollard filed a petition for a writ of habeas corpus. Pollard claimed that the DOC

denied him credit against his conditional-release term for time served on supervised

release. The district court denied the petition. This appeal follows.

                                          ISSUE

       Is Pollard entitled to credit against his conditional-release term for a supervised-

release term he served in prison while incarcerated on a concurrent sentence?

                                       ANALYSIS

       Minnesota law divides an offender’s total “executed sentence” into two parts: “(1) a

specified minimum term of imprisonment that is equal to two-thirds of the executed

sentence; and (2) a specified maximum supervised release term that is equal to one-third

of the executed sentence.” Minn. Stat. § 244.101, subd. 1 (2004). An offender who does

not commit any disciplinary offenses while in prison and complies with the terms of

supervised release generally will serve the entire supervised-release term — final one-third

of the sentence — in the community. Id., subd. 2 (2004); Minn. Stat. § 244.05 (2004). But

if the offender commits disciplinary offenses while in prison, the amount of time served in

custody may be extended up to the entire length of the executed sentence. Minn. Stat.



1
  The DOC originally determined that Pollard’s supervised-release and conditional-release
term ran concurrently, and calculated his conditional-release term to expire on
November 6, 2019. This calculation was amended to comply with decisions of this court
holding that supervised release and conditional release are served consecutively. See State
ex rel. Peterson v. Fabian, 784 N.W.2d 843 (Minn. App. 2010).

                                             3
§§ 244.101, subd. 2, .05, subd. 1b. An offender who is released into the community on

supervised release and violates the terms of that release also may be returned to prison for

up to the entire remaining length of the executed sentence. Minn. Stat. § 244.05, subd. 3.

       For certain offenders, including sex offenders, a term of conditional release follows

the executed sentence. Minn. Stat. § 609.3455, subd. 6 (Supp. 2005), requires that, “after

the offender has completed the sentence imposed, the commissioner shall place the

offender on conditional release for ten years, minus the time the offender served on

supervised release.” (Emphasis added.)

       Pollard’s situation does not fit neatly into this framework because he was serving

concurrent sentences, one of which (for criminal sexual conduct) was completed in total

before the end of his term of imprisonment for the aggravated-robbery sentence. But with

the criminal sexual conduct sentence came a ten-year conditional-release term. When the

DOC determined that the 9.3 months Pollard had already served in prison (one-third of the

28 months of jail credit the district court granted him on the criminal-sexual-conduct

sentence) would not be subtracted from the ten-year conditional-release term, Pollard filed

a petition for habeas corpus in Anoka County district court requesting that the district court

correct the conditional-release term.

       The district court denied the petition for a writ of habeas corpus. The district court

concluded that, because Pollard was in prison during the final one-third of his sentence, he

was not serving “on supervised release” and was not entitled to any credit against his ten-

year conditional-release term. Accordingly, the district court concluded that the DOC




                                              4
properly amended Pollard’s conditional-release expiration date from November 6, 2019 to

August 17, 2020.

       Judicial review of a DOC administrative sentencing decision is appropriately sought

through a writ of habeas corpus, State v. Schnagl, 859 N.W.2d 297, 304 (Minn. 2015), as

Pollard petitions for here. While Pollard bears the burden of showing the illegality of his

detention, Breeding v. Swenson, 240 Minn. 93, 97, 60 N.W.2d 4, 7 (1953), this court

reviews the district court’s interpretation and application of a statute de novo. Rud v.

Fabian, 743 N.W.2d 295, 298 (Minn. App. 2007); see also State ex rel. Guth v. Fabian,

716 N.W.2d 23, 26 (Minn. App. 2006) (stating that in a habeas proceeding “[q]uestions of

law . . . are subject to de novo review”), review denied (Minn. Aug. 15, 2006).

       Minn. Stat. § 609.3455, subd. 6, directs that sex offenders shall serve a term of

conditional release following their executed sentence, but that the ten-year term of that

release is “minus the time the offender served on supervised release.” Our de novo review

begins with the plain language of the statute to see if it clearly and unambiguously dictates

the result in this case. Minn. Stat. § 645.16 (2014). Pollard argues that the statutory

construction set forth in State v. Koperski, 611 N.W.2d 569 (Minn. App. 2000), is correct

and binding on this court. In Koperski, we held that the conditional-release term must be

served concurrently with the supervised-release term regardless of where the offender

spends his or her entire executed sentence. Id. at 572. Pollard further argues that, because

he was never placed on disciplinary confinement and never had his supervised release

revoked, he must have been on supervised release for the entire “maximum supervised

release term.” The DOC asserts that a close reading of statutory language and subsequent


                                             5
caselaw dictates a different interpretation, which is embodied in the DOC’s calculation of

Pollard’s conditional-release term. Under this reading, the conditional-release term is not

reduced by the time an offender is incarcerated during the supervised-release term.

       We conclude that the term “minus the time . . . served on supervised release” is

ambiguous as applied to Pollard. It does not directly address the situation where an inmate

is serving concurrent sentences and, as a result, is not eligible to serve any of the “maximum

supervised release” time in the community. This ambiguity is pointed out by Pollard, who

asks: if a person in prison during their supervised-release term is not serving supervised-

release time, then what is he or she serving? In this circumstance time “served on

supervised release” could reasonably be read to mean either the final one-third of Pollard’s

executed sentence, which was served in prison due to a concurrent sentence, or only time

he was under supervision in the community after release from prison, which is no portion

of his sentence.

       Because the statute is open to two reasonable interpretations, we turn to ascertaining

the intention of the legislature. In order to ascertain the legislative intent, we consider,

among other things, other laws on the same subject, the purpose of the law, the

consequences of a particular interpretation, and administrative and legislative

interpretations of the statute. Minn. Stat. § 645.16. We must presume that the legislature

did not intend an absurd result and intends the entire statute to be effective and certain.

Minn. Stat. § 645.17 (2014).

       To undertake this analysis, we start with the language of the broader statutory

scheme in effect at the time of Pollard’s 2006 criminal-sexual-conduct offense. Next, we


                                              6
review a subsequent clarification of the sentencing statute that directly relates to legislative

intent regarding conditional release. We then consider an administrative interpretation of

the term “supervised release” and the overall purpose of conditional and supervised release.

Finally, we consider our decision in Koperski, which addressed the interplay between

conditional and supervised release in a very similar factual situation.

       Broader Statutory Scheme

       To determine the meaning of time “served on supervised release” for purposes of

subtracting time from the ten-year conditional-release period, we first look at the definition

and application of “supervised release.” As stated above, Minn. Stat. § 244.101 provides

that the final “one-third of the executed sentence” is the “maximum supervised release

term.” Minn. Stat. § 244.101, subd. 1. It further provides that the court must explain “the

amount of time the defendant will serve on supervised release, assuming the defendant

commits no disciplinary offense in prison that results in the imposition of a disciplinary

confinement period.” Id., subd 2. It cautions, however, that “the court’s explanation

creates no right of a defendant to any specific, minimum length of a supervised release

term.” Id., subd. 3 (2004). Finally, Minn. Stat. § 244.01, subd. 7 (2004), defines

“[s]upervised release” as “the release of an inmate pursuant to section 244.05.” (Emphasis

added.) When read together with section 609.3455, subdivision 6, these statutes indicate

that the term time “served on supervised release,” refers to a period after the offender has

been released from prison. The final one-third of the offender’s sentence is merely the

“maximum” time an offender may serve “on supervised release,” and, while the offender

will usually be released to serve this portion of his sentence in the community, he has no


                                               7
right to serve any “specific, minimum length” of time on supervised release. Minn. Stat.

§ 244.101, subds. 1, 3.

       In addition, Minn. Stat. § 244.05, subd. 3, discusses sanctions for violations of

supervised release. Possible sanctions include, “revok[ing] the inmate’s supervised release

and reimprison[ing] the inmate for the appropriate period of time.” Minn. Stat. § 244.05,

subd. 3. If an offender could be “on supervised release,” while in prison, this subdivision

would have no meaning for that offender.            For example, an offender could not be

“reimprison[ed]” for violating supervised release, if serving supervised release in prison.

See Minn. Stat. § 645.17 (providing that “the legislature does not intend a result that is

absurd, impossible of execution, or unreasonable” and that “the legislature intends the

entire statute to be effective and certain”).

       Pollard essentially argues that, because he was never placed on “disciplinary

confinement” as a result of a “disciplinary offense,” he must have been “on supervised

release” for the entire final one-third of his executed sentence. Although section 244.05,

subdivision 1b(a), provides that “[t]he amount of time the inmate serves on supervised

release shall be equal in length to the amount of time remaining in the inmate’s executed

sentence after the inmate has served the term of imprisonment and any disciplinary

confinement period imposed by the commissioner,” we conclude that section 244.01,

subdivision 7, clarifies this section by defining “supervised release” as the inmate’s actual

“release” from prison “pursuant to section 244.05.” In other words, section 244.05 governs

when an offender is placed on supervised release under normal circumstances, but section




                                                8
244.01, subdivision 7, makes clear that an offender is not actually on supervised release

until released from prison.

          Pollard also maintains that, after he served the first two-thirds of his sentence, he

was no longer serving his term of imprisonment, and thus there was no portion of his

sentence for him to be serving other than supervised release. Pollard is correct that the last

one-third of an offender’s sentence is defined as the “maximum supervised release term”

under Minn. Stat. § 244.101, subd. 1. But the fact that an offender is in the “maximum

supervised release term” portion of his sentence does not mean that he is “on supervised

release” under section 609.3455, subdivision 6. Section 244.101, subdivision 1, makes

clear that “[t]he amount of time the inmate actually serves in prison and on supervised

release” is not defined by the “minimum term of imprisonment” and the “maximum

supervised release term.” Accordingly, although the offender is always serving the

“maximum supervised release term” during the final one-third of his sentence, the offender

is not “on supervised release” until actually released from prison.

          The definition and application of supervised release in chapter 244 indicates that

time “served on supervised release” does not include time served in prison. As stated in

Minn. Stat. § 244.01, subd. 7, an offender is not on “supervised release” until released from

prison.

          Legislative Clarification

          In 2013, the Minnesota legislature amended section 609.3455, subdivision 6. The

amendment provides that “after the offender has been released from prison, the

commissioner shall place the offender on conditional release for ten years.” 2013 Minn.


                                                9
Laws, ch. 96, § 3, at 744 (emphasis added). The amendment removes the language “minus

the time the offender served on supervised release.”2 Id. The legislature described this

amendment as “clarifying when conditional release terms of certain offenders begin.” Id.,

ch. 96, at 743. And, during a committee meeting on the bill, one of its authors stated that

it effectuates what “was the legislative intent when this conditional release language was

originally passed by the legislature.” Hearing on H.F. No. 709 Before the H. Comm. on

Pub. Safety Fin. & Policy (Mar. 19, 2013) (statement of Rep. Johnson). Under the

amendment, an offender begins serving both supervised and conditional release together at

the time the offender is released from prison.3 Although we interpret the statute in effect

at the time of Pollard’s 2006 criminal-sexual-conduct offense, we note that our

interpretation is also consistent with the legislature’s later clarification. See State v.

Edwards, 774 N.W.2d 596, 607 n.10 (Minn. 2009) (noting that, although the legislature’s

clarification of a sentencing statute did not apply directly to this case because the crime

was committed before the amendment’s effective date, the supreme court’s holding was

“consistent with th[e] statutory clarification”).




2
  In 2013, the legislature also amended Minn. Stat. § 609.3455, subd. 8(c), to add the
following language: “[a]n offender, while on supervised release, is not entitled to credit
against the offender’s conditional release term for time served in confinement for a
violation of release.” 2013 Minn. Laws, ch. 96, § 5, at 745.
3
  The amendment was primarily passed to address this court’s decision in State ex rel.
Peterson v. Fabian, 784 N.W.2d 843, which held that a term of conditional release runs
consecutive to a term of supervised release. This created a situation where the DOC was
required to release an offender at the end of his executed sentence, even though the offender
had recently violated his supervised release and had remaining time to serve on conditional
release. Peterson, 784 N.W.2d at 847.

                                              10
       Administrative Interpretation

       The legislature has authorized the DOC to adopt rules governing the procedures for

granting and revoking conditional and supervised release. Minn. Stat. §§ 243.05, subd. 2

(2004), 244.05, subd. 2 (Supp. 2005). The DOC rules define “supervised release” as “that

portion of a determinate sentence served by an inmate in the community under supervision

and subject to prescribed rules.” Minn. R. 2940.0100, subp. 31 (2005) (emphasis added).

This administrative interpretation is consistent with our conclusion that time “served on

supervised release” refers to a period after the offender’s actual release from prison.

       Pollard argues that it is not appropriate to rely on the DOC’s interpretation of the

term “supervised release” because statutory interpretation is a legal issue that the DOC

does not have the expertise to decide. But “an agency’s interpretation of the statutes it

administers is entitled to deference and should be upheld, absent a finding that it is in

conflict with the express purpose of the Act and the intention of the legislature.” Frieler

v. Carlson Mktg. Grp., 751 N.W.2d 558, 567 (Minn. 2008) (quotation omitted); see also

Green v. Whirlpool Corp., 389 N.W.2d 504, 506 (Minn. 1986) (stating that “administrative

agencies may adopt regulations to implement or make specific the language of a statute”

as long as they do not “adopt a conflicting rule”). The DOC’s rule is not in conflict with

the purpose of Minn. Stat. § 609.3455, subd. 6, or the general conditional-release and

supervised-release statutory scheme. Furthermore, Minn. Stat. § 645.16 specifically allows




                                             11
this court to consider “administrative interpretations” when interpreting an ambiguous

statute.4

       Purpose of Supervised and Conditional Release

       In State v. Ward, we determined that “[t]he purpose of both supervised release and

conditional release is to provide continuous supervision of a sex offender after release from

prison.”5 847 N.W.2d 29, 33 (Minn. App. 2014), review granted and stayed (Minn.

June 17, 2014), stay vacated and review denied (Minn. Mar. 17, 2015).6               We also

concluded that “because the conditional-release term for a sex offender is a fixed . . . term,”

it is apparent that a “purpose of conditional release is to maintain supervision of a sex

offender for a minimum length of time.” Id. The purposes of supervised and conditional

release are met “[w]hen an offender spends time in the community on supervised release



4
  Pollard also makes a separation-of-powers argument in his reply brief. This argument
was not raised before or addressed by the district court. This argument also was not raised
in Pollard’s principal brief or by the DOC. Accordingly, we do not address it here. See
Minn. R. Civ. App. P. 128.02, subd. 3 (stating that “[t]he reply brief must be confined to
new matter raised in the brief of the respondent”); State v. Gauster, 752 N.W.2d 496, 508
(Minn. 2008) (stating that appellate courts “generally will not consider arguments raised
for the first time on appeal”).
5
  Ward dealt with a predecessor statute to Minn. Stat. § 609.3455. Id. at 32. While the
statute requiring conditional release for sex offenders has been renumbered several times,
the language reducing the conditional-release term by the “time the person [or offender]
served on supervised release” was in effect beginning in 1993. See 1993 Minn. Laws ch.
326, art. 9, § 9, at 2089 (adding conditional release to section 609.346, subdivision 5); 1998
Minn. Laws ch. 367, art. 6, § 6, at 731 (renumbering conditional release provision as
section 609.109, subdivision 7(a)); 2005 Minn. Laws ch. 136, art. 2, § 21, at 931
(renumbering conditional-release provision as section 609.3455, subdivision 6, and
increasing term to ten years).
6
  We note that the supreme court recently granted review in State ex rel. Duncan v. Roy,
No. A15-1349 (Minn. App. Nov. 9, 2015), review granted (Minn. Jan. 27, 2016), an
unpublished decision of this court relying on Ward.

                                              12
and the time is deducted from the offender’s conditional-release term.” Id. But these

purposes are not met if the last one-third of an offender’s sentence is automatically

deducted from the conditional-release term regardless of whether the offender served time

in the community on supervised release. See id. (“Both purposes are not served if an

offender on supervised release is returned to prison and the offender’s conditional release

is reduced by the additional time spent in prison.”). Deducting time served in prison during

an offender’s executed sentence violates the purposes of conditional release by reducing

the total time the offender serves under supervision in the community to less than the full

ten-year conditional-release term.

       After reviewing the broader statutory sentencing scheme, the 2013 legislative

clarification, the DOC administrative interpretation, and the purposes of supervised and

conditional release, we conclude that time “served on supervised release” refers to a time

during the offender’s executed sentence after the offender is actually released from prison.

       State v. Koperski

       Our interpretation differs from that in State v. Koperski. Koperski was a 2000

opinion holding that “[i]n sentencing for criminal sexual conduct, the conditional release

period must be served concurrently with the supervised release period even if the defendant

is in prison on another sentence for part of the conditional release period.” 611 N.W.2d at

569. Koperski followed a 1995 case, State v. Enger, which concluded that a conditional-

release period must be reduced by the offender’s supervised-release period. 539 N.W.2d




                                            13
259, 264 (Minn. App. 1995), review denied (Minn. Dec. 20, 1995).7 Pollard argues that

we must follow Koperski. The DOC argues that Koperski is no longer good law. While

Koperski addressed the same statutory language at issue in this case and involved a similar

fact scenario, we conclude that there are compelling reasons to depart from its holding.

       The doctrine of stare decisis “directs that we adhere to former decisions in order that

there might be stability in the law.” Dow v. Lutheran High Sch. of Greater Minneapolis,

702 N.W.2d 322, 330 (Minn. App. 2005) (quotation omitted). However, stare decisis “is

not an inflexible rule of law but rather a policy of the law.” Johnson v. Chicago, B. & Q.

R.R. Co., 243 Minn. 58, 68, 66 N.W.2d 763, 770 (1954). We will overrule our own

precedent if provided with a compelling reason to do so. State v. Martin, 773 N.W.2d 89,

98 (Minn. 2009).

       Much has changed since Koperski.

       Three years after Koperski was decided, our supreme court stated that “the

conditional release term cannot begin prior to the inmate’s release from prison.” State v.

Wukawitz, 662 N.W.2d 517, 525 (Minn. 2003). The supreme court also concluded that the

conditional-release term must be for a fixed “five or ten years, not more and not less.” Id.

Wukawitz dealt with the appropriate remedy when the imposition of a conditional-release



7
  In Enger, the district court imposed a 29-month supervised-release term and, pursuant to
statute, a five-year (60-month) conditional-release term. Id. at 263. Interpreting the
conditional-release statute, which provided “the person shall be placed on conditional
release for five years, minus the time the person served on supervised release,” this court
concluded that it must “reduce the 89 month period of supervised and conditional release
to a total of 60 months (29 months supervised plus 31 months conditional).” Id. at 263-64
(quotation omitted).

                                             14
term violates a plea agreement and did not directly address the matter at issue in Koperski.

Id. at 529. However, the dicta in Wukawitz contradicts Koperski’s conclusion that,

regardless of whether the offender is in prison, the conditional-release term and supervised-

release term are served concurrently.

       In State ex rel. Peterson v. Fabian, this court interpreted language in a conditional-

release statute and rejected Koperski’s conclusion that supervised release and conditional

release must be served concurrently. 784 N.W.2d 843, 843, 847 (Minn. App. 2010).8 In

doing so, we noted that “[t]his court has previously struggled with the difference between

supervised release and conditional release in two published opinions,” and explicitly

pointed to two underlying concerns with Koperski. Id. at 847.

                     In Koperski, citing Enger, this court stated that the sex-
              offender conditional-release statute and “Enger explicitly state
              that supervised release and conditional release periods run
              concurrently.” But, in Enger, this court did not use the term
              “concurrently” or hold that the two release terms must run
              concurrently. Rather, this court stated that the “conditional
              release period must be reduced by the supervised release
              period.” And the effective statute at that time did not use the
              term “concurrently”; rather, the statute, Minn. Stat. § 609.109,
              subd. 7(a) (1998), provided, like Minn. Stat. § 609.3455,
              subd. 6, in 2008, that “the person shall be placed on conditional
              release for ten years, minus the time the person served on
              supervised release.”



8
  Although Peterson dealt with a different conditional-release statute than the one at issue
in the instant case and in Koperski, the conditional-release statute at issue in Peterson
similarly provided “that after the person has completed the sentence imposed, the
commissioner of corrections shall place the person on conditional release for ten years.”
Id. at 843 (emphasis added) (quotation omitted). Based on this language, Peterson
concluded that conditional release and supervised release must be served consecutively.
Id. at 846.

                                             15
Id. (citations omitted). Though Peterson did not deal directly with the subtraction of time

served on supervised release from an offender’s conditional-release term, it interpreted the

language “minus the time the offender served on supervised release” as merely directing

“a court to credit against a conditional-release term a person’s time spent on supervised

release.” Id. at 846. Peterson further stated, “[s]uch credit is consistent with public-policy

considerations that favor a person’s success on supervised release.” Id. Peterson undercuts

the rationale underlying Koperski, notes contradictions with that opinion, and indicates that

time “served on supervised release” refers to time spent in the community after release

from prison.

       The 2013 amendment also casts doubt on Koperski.               As stated above, the

amendment demonstrates that the legislature never intended an offender’s conditional-

release term to be served while the offender is in prison on a concurrent sentence. 9 See

2013 Minn. Laws ch. 96, § 3, at 744.

       Finally, Koperski is at odds with our understanding of the purpose of supervised and

conditional release as stated in Ward. As Ward held, “the legislature intended conditional

release to serve the purpose of maintaining supervision of a sex offender for a fixed period

after the offender leaves prison and returns to the community.” 847 N.W.2d at 34.


9
  Because the term of imprisonment for Pollard’s aggravated-robbery offense did not end
until December 25, 2010, regardless of whether the final one-third of Pollard’s executed
sentence is subtracted from his conditional-release term, he will have served a portion of
his conditional-release term for the criminal sexual-conduct offense while in prison on the
aggravated-robbery offense. This was also the case in Koperski, 611 N.W.2d at 573. This
issue is not before us, and we do not address it. Our decision is limited to whether time
“served on supervised release” as stated in Minn. Stat. § 609.3455, subd. 6, includes time
served in prison during an offender’s executed sentence.

                                             16
Automatically deducting the final one-third of an offender’s executed sentence from his

conditional-release term, regardless of whether the offender serves that time in the

community or in prison, contravenes the legislature’s intention.

       In light of the above, Koperski no longer controls the outcome of this case. We

conclude that Minn. Stat. § 609.3455, subd. 6, does not entitle an offender to a reduction

of his conditional-release term for time “served on supervised release” unless the offender

is actually released from prison.

                                     DECISION

       Because Pollard served his entire executed sentence in prison, he did not serve time

“on supervised release” under Minn. Stat. § 609.3455, subd. 6, and is not entitled to have

the “maximum supervised release” portion of his executed sentence credited against his

conditional-release term.

       Affirmed.




                                            17